Per Curiam : In this case an indictment was returned in the Criminal Court of Cook county, against Lewis Harris and Henry Williams, charging them, in the first count, with larceny, and in the second count, with receiving stolen goods. At the trial they were convicted of the last mentioned offense, and their punishment was fixed at imprisonment in the penitentiary for the term of five years each. The only record of the proceedings of the court below filed in this court consists of a certified copy of the indictment, attached to which is a document which'purports to be the original bill of exceptions taken by the defendants at the trial. The transcript shows no convening order of the Criminal Court, nor does it bring up any of the orders or the final judgment of that court. In the bill of exceptions, immediately preceding the certificate and signature of the trial judge, appears the draft of a stipulation, but not signed by either the State’s attorney nor by any one on behalf of the defendants, that the original bill of exceptions might be incorporated in the transcript of the record, to be used on writ of error, “and that this cause shall be submitted to the Supreme Court upon the said bill of exceptions filed herein, and that all motions and orders entered herein shall be omitted, it being conceded that all necessary orders and motions were made and entertained by the court in due form, and that the case shall be submitted on its merits to the Supreme Court, as they appear from the bill of exceptions.” Even if the foregoing unsigned document can be treated as a stipulation,—which we greatly doubt,—this case is in all essential respects identical with that of Moore v. The People, ante, p. 48, and in which an opinion directing a judgment dismissing the writ of error is filed simultaneously with this. For the reasons stated in that opinion, the writ of error in this case will in like manner be dismissed. Writ of error dismissed.